ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1955-12-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ADMISSIBILITY OF HEARINGS BY THE
COMMITTEE ON SOUTH WEST AFRICA
(REQUEST FOR ADVISORY OPINION)

ORDER OF DECEMBER 22nd, 1955

1955

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

RECEVABILITÉ DE DEMANDES D'AUDIENCE

PRÉSENTÉES
AU COMITÉ DU SUD-OUEST AFRICAIN
(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 22 DÉCEMBRE 1955
This Order should be cited as follows :

“Admissibility of hearings by the Committee on South West Africa,
Order of December 2end, 1955: 1.C. J. Reports 1955, p. 131.”

La présente ordonnance doit étre citée comme suit :

« Recevabilité de demandes d'audience présentées au Comité
du Sud-Ouest africain,
Ordonnance du 22 décembre 1955: C.I. J. Recueil 1955, p. 131.»

 

Sales number 1 40
No de vente:

 

 

 
131

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1955 Le 22 décembre
Rôle général
22 décembre 1955 n° 31
RECEVABILITÉ DE DEMANDES D'AUDIENCE
_ PRÉSENTÉES

AU COMITÉ DU SUD-OUEST AFRICAIN
(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 66, paragraphe 2, du Statut ;

Considérant que le 3 décembre 1955 l’Assemblée générale des
Nations Unies a adopté une résolution demandant à la Cour inter-
nationale de Justice de donner un avis consultatif sur la question
suivante :

« Le Comité du Sud-Ouest africain, créé par la résolution
749 À (VIII) de l’Assemblée générale, en date du 28 novembre
1953, se conformerait-il à l'avis consultatif rendu par la
Cour internationale de Justice, le 11 juillet 1950, en accor-
dant des audiences à des pétitionnaires sur des questions rela-
tives au Territoire du Sud-Ouest africain ? »

Considérant que la copie certifiée conforme des textes anglais
et français de la susdite résolution de l’Assemblée générale a été
transmise à la Cour par une lettre du Secrétaire général des Nations
Unies du 19 décembre 1955, enregistrée au Greffe le 22 décembre

1955 ;

Fixe au 15 février 1956 la date d'expiration du délai dans lequel
des exposés écrits peuvent être présentés par tout État admis à

4
COMITÉ DU SUD-OUEST AFRICAIN (ORD, DU 22 XI155) 132

ester devant la Cour ou par toute organisation internationale
jugés par le Président susceptibles de fournir des renseignements
sur la question soumise à la Cour ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-deux décembre mil neuf cent
cinquante-cinq.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé) J. Lopez OLIvAN.
